Citation Nr: 0204909	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  98-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date earlier than January 2, 
1997, for the award of special monthly compensation (SMC) 
based on the need for aid and attendance.

(The issue of entitlement to a motorized wheelchair/scooter 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1981 to 
March 1989.  He has been represented throughout his appeal by 
the Disabled American Veterans.  

The record indicates that, by a rating action of January 
1990, the Cleveland, Ohio Regional Office (RO) granted the 
veteran's claim for service connection for major depression 
without psychotic features; a 30 percent disability rating 
was assigned, effective March 4, 1989.  By a rating action of 
August 1994, the RO increased the evaluation for the 
veteran's service-connected major depression without 
psychotic features from 30 percent to 100 percent, 
retroactively effective from March 4, 1989.  Subsequently, by 
a rating action dated in June 1997, the Honolulu, Hawaii 
Medial and Regional Office Center (MROC) granted special 
monthly compensation (SMC) based on the need for aid and 
attendance, effective March 11, 1997.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from decisions of the Honolulu, 
Hawaii RO.  The record indicates that, by a decision of April 
1997, the durable medical equipment committee denied the 
veteran's request for motorized wheelchair/scooter.  A notice 
of disagreement (NOD) with that determination was received in 
August 1997.  By a rating action of March 1998, the RO denied 
the veteran's claim of entitlement to an effective date 
earlier than March 11, 1997 for the grant of SMC.  An NOD 
with that determination was received in September 1998.  A 
statement of the case (SOC), addressing the claim for a 
motorized scooter, was issued in September 1998.  An SOC 
regarding the claim for an earlier effective date for SMC was 
issued in October 1998.  Separate substantive appeals (VA 
Forms 9), pertaining to the issues on appeal were received in 
November 1998.  The veteran canceled his scheduled May 1999 
hearing before a Member of the Board in Washington, DC.  

In June 2000, the Board remanded the case to the RO for 
further development.  Additional evidence was received in 
October 2000 and June 2001.  Thereafter, a rating action of 
June 2001 granted an effective date of January 2, 1997 for 
the grant of SMC based on the need for aid and attendance.  A 
supplemental statement of the case was issued in June 2001.  
The appeal was received at the Board in March 2002.  

The Board is undertaking additional development on the issue 
of entitlement to a motorized wheelchair/scooter pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 

FINDINGS OF FACT

1.  The veteran's claim for special monthly compensation 
based on the need for aid and attendance was forwarded by the 
Social Security Administration (SSA) to the RO on November 
14, 1990, and is presumed to have been received on that date.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance was factually ascertainable as of 
the date of the veteran's discharge from service--March 3, 
1989.


CONCLUSION OF LAW

An effective date of November 14, 1990 is warranted for the 
award of SMC based on the need for aid and attendance.  38 
U.S.C.A. §§ 1114, 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.350, 3.400(o)(1)(2) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The service medical records reflect that the veteran received 
treatment for complaints of anxiety, depression and 
headaches.  Among the records is a report dated in November 
1988, indicating that the veteran had had 4 contacts with the 
community mental health service since September 1988; he was 
given a diagnosis of interpersonal problems.  It was 
recommended that the veteran be considered for a hardship 
discharge.  Following a consultation in December 1988, the 
veteran was given a diagnosis of major depression.  The 
separation examination, conducted in March 1989, indicated 
that the veteran had been diagnosed by a civilian doctor with 
depression and he was receiving medication.  

In March 1989, upon service discharge, the RO received the 
veteran's application for VA compensation benefits (VA Form 
21-526), wherein he claimed service connection for various 
disabilities, including depression.  Submitted in support of 
the claim was a medical statement from Frederick B. 
Remington, M.D., dated in May 1989, indicating that the 
veteran was seen in his office on several occasions from 
November 1988 to February 1989.  Dr. Remington reported that 
the veteran suffered from a major depression related to a 
painful divorce which occurred while he was on active duty in 
Germany; he noted that the depression was moderately severe 
with medication, but the veteran was left somewhat depressed.  
The diagnosis was major depression, moderately severe, 
nonsuicidal, improved.  

The report of a VA compensation examination dated in June 
1989 reflects a diagnosis of R/O hypothyroidism.  

The veteran was afforded VA examinations in October 1989, 
which reported such diagnoses as: perforated left tympanic 
membrane (old) secondary to trauma; hearing within normal 
limits; gastrointestinal symptoms suggestive of 
gastroesophageal reflux/hiatal hernia; mild hypertension; and 
chronic cervical and low back strain with tension headaches 
and headaches related to the neck strain.  During a special 
psychiatric evaluation, the veteran reported problems with 
depression, stress, headaches, an inability to cope with 
life, crying spells, excessive worry, and suicidal ideation.  
It was noted that the veteran had been depressed for the last 
two years, as well as nervous and "uptight."  The veteran 
complained that he did not get anything done, slept a lot, 
watched television, and "managed to survive for the basic 
needs."  Following a mental status evaluation, the pertinent 
diagnosis was major depression, recurrent type, severe, 
without psychotic features.  It was also noted that the 
veteran was unemployable.  

Based upon the above clinical findings, by a rating action of 
January 1990, the RO established service connection for major 
depression, evaluated as 30 percent disabling; and for a 
perforated left eardrum, tinea versicolor and hypertension, 
each evaluated as zero percent disabling.  Such grants were 
made effective March 4, 1989, the day following the veteran's 
discharge from military service.  

The veteran expressed disagreement with the RO's denial of 
service connection for disabilities other than those cited 
above, and with respect to the percentage evaluation assigned 
to his depression.  He did not identify any need for aid and 
attendance due to his service-connected disabilities.  

Of record is the report of a private psychological 
evaluation, conducted in January 1990, and received in 
December 1991, which noted that the veteran was very agitated 
and upset when he arrived for the evaluation; as a result, 
the interview portion was needed to calm him down and prepare 
him mentally to take the required test.  The psychologist 
also noted that the veteran seemed extremely depressed and 
angry; his thinking was disjointed, and he was unable to stay 
on task.  His attention span was short.  It was further noted 
that the potential for aggression was very high.  The 
psychologist reported that the veteran was in a severe state 
of depression, and that the veteran's "dysfunctioning" was 
likely to be long term and clearly required intensive care."  

In July 1990, the RO received a report of VA hospitalization 
from May to June 1990, reflecting admission for diagnoses of 
adjustment disorder with mixed disturbance of emotion and 
conduct; marijuana abuse; cocaine abuse; rule out dysthymic 
disorder; and narcissistic personality disorder.  During 
hospitalization the veteran responded well to treatment, and 
was able to earn and use privileges and to attend assigned 
activities.  He also managed well on an extended pass.  VA 
records also show hospitalization in July 1990 for repeat 
suicidal gestures/attempts.  Upon discharge the veteran was 
determined competent and was not considered to have any work 
limitations.  

During a VA examination in April 1992, the veteran indicated 
that he had felt constantly depressed for the last three to 
four years; he reported feelings of helplessness, 
hopelessness, fleeting suicidal ideation, and occasional 
violent outbursts.  It was noted that the veteran had not 
worked since 1989; his brother moved in with him for the last 
month to help him.  It also noted that at the present time 
the veteran still seemed depressed, worthless, and had 
limited hope in his future improvement.  Following a mental 
status examination, the pertinent diagnosis was secondary 
dysthymia.  

In a letter to the Cleveland, Ohio, RO dated in March 1992, 
the director of the Social Security Administration (SSA) 
Office of Disability and International Operations noted that 
he had enclosed records pertaining to the veteran's claim for 
benefits.  He reported that these records had also been sent 
to the RO on November 14, 1990.  

Among these records is a report of contact with the veteran, 
dated December 11, 1989, wherein it was reported that the 
veteran spent 95 percent of his time in bed; ate only one 
time per day "if that," had not done laundry in three 
months, and wore the same clothes for several days.  It was 
reported that the veteran's 10-year old son visited the 
veteran once a month, and that on these occasions, the 
veteran's sone cooked and cleaned.  It was also reported that 
the veteran forgot "everything" and was having trouble 
paying his bills.  The veteran's difficulties were reportedly 
due to depression and a lack of energy.  

Also among these records was an undated psychiatric 
evaluation report showing a diagnosis of major depression, 
recurrent.  It was noted that the veteran's depression was 
severe enough that he was unemployable and untrainable and 
had been since 1989.  The examining psychiatrist also noted 
that the veteran was functioning poorly in service, and he 
continued to remain so.  A Social Security Mental Residual 
Functional Capacity Assessment, dated in January 1990, 
reported that the veteran was suffering from major depression 
and generalized anxiety disorder.  

It was noted that the veteran was moderately limited in his 
ability to sustain an ordinary routine without special 
supervision and in the ability to maintain socially 
appropriate behavior and to adhere to basic standards of 
neatness and cleanliness.  He was also noted to be moderately 
impaired in the ability to be aware of normal hazards and to 
take appropriate precautions; in the ability to travel in 
unfamiliar places and to use public transportation; and to 
make plans independently of others.  In February 1990, the 
SSA determined that the veteran was disabled from March 3, 
1989 due to affective disorders.  

Of record is a private medical statement from Dr. Warren C. 
Johnson, dated in July 1994, indicating that the veteran had 
become isolated from his community due to incapacitating 
symptoms, disturbed thoughts and behaviors pertaining to all 
daily activities, including confusion, panic and explosive 
aggression, resulting in retreat from mature behavior.  Dr. 
Johnson stated that the veteran was demonstrably unable to 
obtain or retain employment.  

In a decision dated in August 1994, the RO assigned a 100 
percent evaluation for major depression without psychotic 
features, effective March 4, 1989.  

The claims file contains a notation of a telephone 
conversation between the veteran and a White House volunteer, 
dated January 1, 1997, at which time the veteran indicated he 
desired aid and attendance.  In a statement dated January 22, 
1997, the DAV indicated that the veteran was requesting 
assistance with "a possible claim."  

In a letter dated March 5, 1997, Dr. Greg Yuen reported 
treating the veteran for psychiatric problems, and indicated 
that the veteran had been involuntarily hospitalized at the 
Tripler Army Medical Center a few months earlier, after he 
threatened a VA employee.  The claims file contains a 
discharge summary dated in January 1997, which includes note 
of the veteran making serious threats and evidencing an 
inability to see the "unreality" of his stated ideas.  The 
veteran appeared in family court and was determined not to 
need hospitalization at that time; he was accordingly 
discharged.  

On March 7, 1997, the veteran presented for examination in 
connection with determining aid and attendance status.  The 
veteran was accompanied to the examination.  He reported that 
he was depressed, and unable to care for daily personal needs 
due to chronic pain, anxiety and a lack of energy.  He was 
noted to require a cane and be unable to prepare meals for 
himself.  He was unshaven and indicated he had not done his 
own laundry since 1994.  He was noted to have bilateral 
arthritis of the shoulders, but he was able to mange daily 
needs with arms.  He was able to walk one block with cane 
before he has to rest; it was noted that the veteran had 
chronic low back pain, for which he used TENS unit.  The 
physician noted the veteran was unable to reach and serve 
himself, was unable to do housecleaning, and needed 
assistance with meal preparation, grooming and dressing.  

It was also noted that the veteran left his home for doctor 
appointments, which were rare, and once a week to the store 
with the help of his housemate.  The examiner noted that the 
veteran was suffering from severe depression and anxiety that 
was immobilizing, and he needed home health services to 
prevent hospitalization.  The physician concluded that the 
veteran required the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home or other institutional care.  

In a letter dated in April 1997, Dr. Greg Yuen indicated that 
the veteran had been under his treatment for psychiatric 
services since January 18, 1997; he noted that the veteran 
had a history of major depressive disorder and delusional 
disorder and he had had multiple psychiatric 
hospitalizations.  Dr. Yuen indicated that the veteran had 
been involuntarily committed in January 1997; his condition 
at the present time was stable and unlikely to improve for an 
indefinite period of time, and his prognosis was guarded.  
Dr. Yuen observed that the veteran may at times be 
threatening to others; he further noted that, as a result of 
his chronic depression, the veteran was "unable to care for 
his personal hygiene and other needs, such as meal 
preparation, housecleaning and laundry, without the aid of a 
chore worker."  

Received in April and May 1997 were medical records, 
including VA as well as private treatment records, dated from 
April 1996 through April 1997, which show that the veteran 
continued to receive clinical evaluation for several 
disabilities, including his psychiatric disorder.  A progress 
note dated in January 1997 reported that the veteran was 
recently released from a locked ward at Tripler; he was 
initially hospitalized for threatening to come into the VA to 
shoot everybody with a gun.  It was noted that his medical 
problems basically include chronic lumbosacral strain, for 
which he uses a cane to walk.  Because of his severe 
psychological problems resulting in disability at home as 
well as chronic low back.  Following a physical evaluation, 
the assessment was major depression vs bipolar disorder, and 
chronic lumbosacral strain.  

In April 1997, the veteran was afforded a specific evaluation 
for mental health evaluation for aid and attendance.  It was 
noted that the veteran was currently living with a housemate 
and her son.  They both reported that the housemate did the 
shopping, housecleaning, laundry, cooking, and setting up the 
medication for the veteran.  The housemate also assisted in 
the veteran showering.  The veteran fed himself and took care 
of his own hygiene.  Following a mental status evaluation, 
the examiner reported that the veteran continued to meet the 
criteria for major depression, and had been continuing to see 
private psychiatrist on a regular bases.  The examiner 
further noted that the veteran had been maintaining self 
hygiene, had assistance from his housemate when showering, 
but was capable to moving around with some assistance.  He 
was able to feed himself, was not incontinent, and he was 
able to communicate his needs.  

In a statement, dated in July 1997, Dr. Greg Yuen indicated 
that the veteran had been under his care since January 28, 
1997.  Dr. Yuen noted that the veteran asked him to verify 
that he had been in need for aid and attendance since March 
1989.  Dr. Yuen reported that, from a review of the veteran's 
medical records, it appeared that the veteran had required 
aid and attendance from March 1989.  

In a statement dated in August 2000, Dr. Yuen reiterated that 
the veteran had been under his care since January 1997.  He 
noted that entire time the veteran had been unable to pursue 
a program of occupational rehabilitation.  He further noted 
that the veteran recently tried to take a class at a 
community school, but he had to drop out because of excessive 
fatigue, headache, depression, and other physical 
limitations.  

In September 2000, Dr. Yuen wrote that he wanted to reiterate 
his opinion that the veteran was in need of aid and 
attendance from March 1989; he further stated that his 
opinion was based on an actual review of the veteran's 
medical records.  

Of record is a statement from the veteran's mother, dated in 
September 2000, indicating that the veteran had moved back 
home after his discharge from military service in 1989.  His 
mother reported that, during the time he was living with her, 
he was unable to do much of anything.  She noted that she did 
the laundry, she cooked, cleaned, and took care of most of 
the veteran's needs.  She also reported that the veteran was 
in a lot of pain and spent a lot of time in bed.  She noted 
that he was no longer at home, but required a lot of 
assistance.  

Also of record is a statement from the veteran's housemate, 
dated in September 2000, indicating that she became 
acquainted with the veteran in 1995, and she was his full 
time care taker from June 1995 until July 1997.  She noted 
that since September 1997, she had only been able to care for 
the veteran on a part time basis.  

The veteran's housemate stated that ever since she had known 
him, he had required assistance due to deterioration in his 
ability to function on a daily basis.  She noted that he 
lacked motivation to get out of bed due to his depression; 
she further noted that he was recently prescribed a 
wheelchair due to shoulder and back pain.  She concluded that 
ever since she had known him, he had been, and continued to 
be, in need of assistance in performing daily living 
functions.  

In June 2001, the VA requested an opinion from a clinical 
psychologist regarding whether the veteran's behaviors and 
symptoms that were the basis for the award of SMC existed 
during the period from discharge from military service in 
1989 through March 11, 1997.  The VA psychologist noted that 
he had reviewed the veteran's medical file and claims folder 
and found evidence that the veteran's "requests for 
assistance in shopping, cleaning, laundry, and cooking have 
been present since his discharge from the military."  

The psychologist cited such evidence as: (a) a September 2000 
lay statement from the veteran's mother, wherein she reported 
that he was unable to care for himself since early 1989; (b) 
an October 30, 1989 VA psychiatric examination, noting that 
the only thing the veteran did was sleep and watch 
television; (c) a November 1989 Disability report filed by 
the veteran, wherein he indicated that he must push himself 
to accomplish daily needs; (d) a supplemental disability 
report filed by the veteran in December 1989, indicating that 
he was totally unproductive and struggled to get by; he 
reported getting help from his brother; (e) a January 1990 
mental residual functional capacity assessment, conducted by 
a psychologist, which concluded that the veteran spent a 
significant time in bed avoiding all responsibility; (f) an 
April 1992 VA examination which noted feelings of 
helplessness; (g) a July 1994 psychiatric report noting 
diminished interest in activities, loss of energy, and 
isolation from the community; (h) a July 1995 intake form 
noting that the veteran was happy as long as he had someone 
to take care of his daily needs; and (i) a September 2000 
letter from the veteran's housemate indicating that he was 
always needing her assistance in daily living functions.  

The clinical psychologist concluded that there was evidence 
that the veteran had reported difficulties performing daily 
tasks and a desire for assistance with household chores from 
the time of his military discharge through 1997.  He stated 
that, if the veteran's request for such assistance was 
sufficient to justify awarding aid and attendance, then it 
appeared to be applicable from the time of the veteran's 
discharge from military service.  

Also received in June 2001 was a statement from Dr. Yuen, 
accompanied by medical records dated from December 1989 to 
December 1996, which he had reviewed in reaching the 
conclusions in his September 2000 letter.  He highlighted 
portions of the records that he felt were pertinent to his 
conclusion that the veteran had required aid and attendance 
from March 1989.

Dr. Yuen noted that the veteran had had a chronic depressive 
disorder that began before March 1989 and continued to the 
present.  He further noted that the veteran had had trouble 
caring for himself during the entire period.  He stated that 
the veteran had required assistance from others continuously, 
but not constantly, to meet his daily needs since March 1989.


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the October 
1998 statement of the case, the June 2000 Board remand, and 
the July 2001 supplemental statement of the case, provided to 
both the veteran and his representative, specifically satisfy 
the requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to evaluate the veteran's 
claim for an earlier effective date prior to March 11, 1997 
for the grant of SMC according to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claim and that there are 
no outstanding pertinent records, which the RO has not 
obtained or attempted to obtain.  

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed disability.  
In any event, there is no indication in the record that VA 
examiners did not review the veteran's claims file.  In fact, 
several examination reports specifically note that the claims 
file had been reviewed.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the Veterans 
Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


IV Legal Criteria.

In general, the effective date of an award based on a claim 
for benefits is based on the filing of a claim for such 
benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see Wells 
v. Derwinski, 3 Vet. App. 307 (1992).  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim for an increase of compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  

If an increase in disability occurred within one year prior 
to the date of the claim for increased compensation, the 
increased compensation is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence.  Hazan v. Gober, 10 Vet App 511 (1997).

Once a claim is received, VA must review the claim, 
supporting documents, and oral testimony in a liberal manner 
to identify and adjudicate all reasonably raised claims.  EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  Additionally, VA 
is required to apply all relevant law in adjudicating the 
claim even though not raised by the appellant.  Shockley v. 
West, 11 Vet. App. 208, 214 (1998) (citing EF v. Derwinski, 
supra); Collier v. Derwinski, 2 Vet. App. 247, 251 (1992) 
(holding that although the appellant had not filed the 
specific form asking for individual unemployability, an 
informal claim was raised because he had continually stated 
he was unable to work due to his service-connected mental 
disorder); Akles v. Derwinski, 1 Vet. App. 118, 121 (holding 
that VA was obliged to infer a claim for special monthly 
compensation where it "may be applicable and the veteran 
does not place his eligibility at issue").  Where such a 
review "reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue of the claimant's entitlement to such a benefit or, if 
appropriate, to remand the issue to the RO for development 
and adjudication of the issue."  Suttman v. Brown, 5 Vet. 
App. 127, 132 (1993).  

VA regulations provide that:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, his or her duly authorized  
representative, a Member of Congress, or 
some person acting as next friend of a 
claimant who is not sui juris may be 
considered an informal claim.  Such 
informal claim must identify the benefit 
sought.  Upon receipt of an informal 
claim, if a formal claim has not been 
filed, an application form will be 
forwarded to the claimant for execution.  
If received within 1 year from the date 
it was sent to the claimant, it will be 
considered filed as of the date of 
receipt of the informal claim.

38 C.F.R. § 3.155(a) (2001).

Once a formal claim for compensation has been allowed, 
receipt of evidence from a private physician or lay person 
will, under certain circumstances be considered an informal 
claim for benefits, and the date of claim will be the date of 
receipt of such evidence.  38 C.F.R. § 3.157(b)(2) (2001).  

Special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable for being so helpless as to be in need 
of regular aid and attendance.  The criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance are contained in 38 C.F.R. § 3.352(a).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
Id.  

Because the regulation provides that the "following" 
enumerated factors "will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers 
to the enumerated factors.  Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.  

IV.  Analysis

A determination of the proper effective date for the grant of 
SMC turns on a determination as to when the veteran submitted 
a claim for that benefit, and a determination as to when the 
increase in disability was factually ascertainable.  

The medical opinions in this case are unanimous in finding 
that the veteran's service-connected major depression caused 
him to be in need of regular aid and attendance beginning 
with his discharge from service on March 3, 1989.  Therefore, 
the Board concludes, on the basis of the current record, that 
the need for aid and attendance was factually ascertainable 
as of that date.

Prior to the grant of service connection for major depression 
in January 1990, the veteran submitted no communication 
indicating that he was seeking benefits based on the need for 
aid and attendance.  That is, he made no specific mention of 
that benefit, and he did not report that a service connected 
disability caused him to be blind, bedridden or incapable of 
self care.  He did not report any of the factors listed in 38 
C.F.R. § 3.352.

Once service connection was granted, a report from a private 
physician or lay person, or reports of VA or service 
department examinations or hospitalization could constitute 
an informal claim for SMC based on the need for aid and 
attendance.  38 C.F.R. § 3.157.

In his March 1992 letter to the Cleveland RO, the Director of 
SSA's Office of Disability and International Development 
enclosed records pertaining to the veteran's claim for SSA 
benefits, and further reported that these records had been 
forwarded to the RO on November 14, 1990.

The claims file does not reflect receipt of those records on 
November 14, 1990.  However, there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Therefore, it must be presumed that the SSA official 
furnished VA with the information on November 14, 1990, as he 
reported.  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).  

The "evidence to the contrary" in this case consists of the 
absence of any record that VA received the reported 
information on November 14, 1990.  In the Board's opinion, 
this is not "clear evidence," and the presumption that the 
records were furnished to VA on November 14, 1990 is not 
rebutted.  Of course there is also a presumption that VA 
officials at the RO would have discharged their duties by 
associating any relevant records with the veteran's claims 
folder.  However, the SSA official's statement is "clear 
evidence to the contrary."  

The Board therefore, finds that the SSA records were received 
by the RO on November 14, 1990.  Among these records was the 
December 1989 report of contact in which the veteran reported 
that as a result of his service connected depression, he was 
in bed 95 percent of the time, and required assistance in 
caring for himself.  This lay statement provides sufficient 
information to raise a claim for SMC based on the need for 
aid and attendance.  The evidence is treated as a claim as of 
the date of its receipt by VA--November 14, 1990.

Since the increase was factually ascertainable more than one 
year prior to the date of claim, the proper effective date 
for SMC is November 14, 1990.

The Board notes that the record reflects that as early as 
October 1989, during a psychiatric examination, the veteran 
reported the only thing the veteran did was sleep and watch 
television; and that in a November 1989 Disability report 
filed by the veteran, he indicated that he must push himself 
to accomplish daily needs.  In December 1989, the veteran 
filed a supplemental disability claim, indicating that he was 
totally unproductive and struggled to get by; he reported 
getting help from his brother.  However, the examination 
reports could not constitute claims prior to the grant of 
compensation in January 1990.  Further, none of the 
examination reports or statements by the veteran prior to 
November 14, 1990, contain any information regarding the 
factors listed in 38 C.F.R. § 3.352.


In light of the evidence of record, the Board finds that the 
evidence supports an effective date of November 14, 1990 for 
the award of SMC based on the need for aid and attendance.  


ORDER

An effective date of November 14, 1990 for the award of SMC 
based on the need for aid and attendance is granted.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



